Citation Nr: 0914270	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  01-04 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a sinus disability, 
to include allergic rhinitis.

2.  Entitlement to service connection for positional vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1989 to July 
1993.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the veteran's 
claims of entitlement to service connection for a sinus 
disability, to include allergic rhinitis, and positional 
vertigo.  The Board remanded the claims for additional 
development in June 2004 and June 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

The veteran asserts that since serving in the Persian Gulf, 
he has experienced a sinus disorder which he describes as 
being manifested by a constant flow of mucus and sputum.  The 
flow ceases when taking medication but is otherwise constant.

A review of his service treatment records reflects that in 
early April 1993, the veteran sought outpatient treatment for 
a sore throat, yellow phlegm from the nose, and sinus 
congestion.  Physical examination at that time resulted in an 
assessment of upper respiratory infection.  His service 
records are otherwise negative for complaints or findings 
related to the sinuses.  The veteran acknowledges that his 
service records do not demonstrate treatment for or 
complaints of chronic sinus problems.  However, he asserts 
that he did not seek treatment for his sinus problems while 
in service because at the time he attributed the sputum and 
mucus flow to colds and adaptation to weather changes.   He 
argues, however, that his failure to seek treatment does not 
equate to a finding that he did not experience chronic sinus 
problems while in service.  In support of this assertion, he 
points to a "Desert Shield/Storm Out Processing Check List" 
also dated in April 1993, which shows that he reported a 
history of sinus irritation and throat infection.

The veteran underwent VA ear examination in August 1993.  At 
the time of the examination, he reported a history of nasal 
obstruction and recurrent sneezing.  He was assessed with 
allergic rhinitis.  The examiner, however, did not opine as 
to whether the veteran's allergic rhinitis was etiologically 
related to his active service.

Post-service treatment records dated in February 1996 show 
that the veteran complained of sinus congestion that had 
persisted for the last several weeks.  Physical examination 
resulted in a diagnosis of rhinosinusitis.  On follow up 
evaluation the next month, the veteran complained of post 
nasal drip.  He was prescribed decongestant medication and 
was instructed to take the medication as needed.  Subsequent 
treatment records dated to March 1999 demonstrate continued 
assessments of rhinitis.  Clinical records dated after March 
1999, however, do not demonstrate complaints or assessments 
of rhinitis.

In June 2007, the Board remanded the claim of entitlement to 
service connection for a sinus disability for the purpose of 
obtaining a VA examination and etiological opinion.  Inasmuch 
as the veteran's claim encompassed a claim for service 
connection based upon service in the Southwest Asia theater 
of operations, the Board specifically requested an opinion as 
to whether his sinus symptoms were attributable to any known 
medical causation.  

The veteran underwent VA examination in August 2007.  
Physical examination revealed no objective signs of a sinus 
disorder, and the veteran was given a diagnosis of "normal 
nasal examination; no evidence of sinus disease."  The 
examiner, in diagnosing the veteran, does not appear to have 
considered the veteran's statements regarding his continuity 
of symptomatology or the sinus-related diagnoses of record, 
including allergic rhinitis.  Additionally, the examination 
did not include Gulf War examination protocols, and as a 
result, the examiner did not specifically address whether the 
veteran's reported symptoms were manifestations of a 
diagnosed disorder, such as allergic rhinitis, or were more 
accurately considered to be manifestations of an undiagnosed 
illness.  The examiner's failure to provide an etiological 
opinion with respect to the veteran's reported 
symptomatology, as instructed by the Board, renders the 
August 2007 opinion inadequate for rating purposes.  
Accordingly, the Board finds that a remand for an additional 
examination and etiological opinion is required.  See Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998).

For similar reasons, the Board finds that an additional 
examination and opinion with respect to the claim of 
entitlement to service connection for positional vertigo is 
required.  The veteran has reported a history of a sensation 
of vertigo since his separation from service.  While more 
recent clinical records do not demonstrate complaints or 
treatment for an abnormal sense of balance, the veteran 
contends that such symptoms have persisted.  On VA 
examination of the ears in August 2007, no nystagmus was 
elicited, and oculomotor and positional testing were normal.  
Similarly, vestibular responses were normal and symmetrical.  
No diagnosis of a balance disorder was rendered.  The 
examination, however, did not include Gulf War examination 
protocols, and as a result, the examiner did not specifically 
address whether the veteran's reported symptoms were 
manifestations of a diagnosed disorder, or were more 
accurately considered to be manifestations of an undiagnosed 
illness.  The examiner's failure to provide an etiological 
opinion with respect to the veteran's reported 
symptomatology, as instructed by the Board, renders the 
August 2007 opinion inadequate for rating purposes.  
Accordingly, the Board finds that a remand for an additional 
examination and etiological opinion is required.  See Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998).

Finally, a remand is required because the veteran was not 
provided a supplemental statement of the case which discussed 
the criteria governing service connection for certain 
qualifying chronic disabilities under 38 C.F.R. § 3.317, as 
instructed by the Board in the June 2007 remand.  Because the 
veteran has not yet been notified as to these criteria, a 
remand for adequate notification is required.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Issue notice to the veteran which 
advises him of the criteria governing 
service connection for certain qualifying 
chronic disabilities under 38 C.F.R. § 
3.317.

2.  Schedule the veteran for a Gulf War 
examination with regard to his claims for 
service connection for a sinus disability 
and positional vertigo.  The claims file 
must be made available to, and reviewed 
by, the examiner, and the examiner must 
state that the claims file was reviewed 
in the report provided.  A complete 
rationale for all conclusions and 
opinions must be provided.  Current VA 
Gulf War Examination Guidelines must be 
followed.  All indicated tests should be 
performed, and all findings reported in 
detail.  If additional neurologic testing 
with respect to the claim of entitlement 
to service connection for positional 
vertigo is required, such testing should 
be scheduled.  The examiner should 
provide opinions as to the following:

a.  State whether or not the veteran 
has a sinus disorder due to an 
undiagnosed illness, or whether his 
reported sinus symptoms can be 
attributed to any known medical 
causation.  If any claimed disorder 
is determined to be attributable to 
a known clinical diagnosis, the 
examiner must state whether it is at 
least as likely as not (50 percent 
or greater probability) that the 
condition was incurred during 
military service.  In doing so, the 
examiner must consider the veteran's 
statements regarding continuity of 
symptomatology.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was 
inadequate where the examiner did 
not comment on the veteran's report 
of in-service injury and relied on 
the lack of evidence in the service 
medical records to provide a 
negative opinion).

b.  State whether or not the veteran 
has a balance disorder due to an 
undiagnosed illness, or whether 
those symptoms can be attributed to 
any known medical causation.  If any 
claimed disorder is determined to be 
attributable to a known clinical 
diagnosis, the examiner must state 
whether it is at least as likely as 
not (50 percent or greater 
probability) that the condition was 
incurred during military service.  
In this regard, the examiner should 
specifically consider the veteran's 
testimony regarding having 
experienced dizziness while 
stationed in the Persian Gulf.  

3.  Then, readjudicate the claims.  If 
the decisions remain adverse to the 
veteran, issue a supplemental statement 
of the case which discusses the 
criteria governing service connection 
for certain qualifying chronic 
disabilities under 38 C.F.R. § 3.317.  
Allow the appropriate time for 
response, then return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




